Citation Nr: 1626069	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for an increased initial rating for a back disorder.  

The Veteran asserts that his service-connected back disorder warrants an initial rating higher than 40 percent.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

The Veteran last underwent a VA examination for his back disorder in November 2010.  During that examination, the Veteran's lumbar spine disorder was manifested by forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  The examiner found a symptomatic history of decreased motion, stiffness, weakness muscle spasm and constant severe midline low back pain with "electrical shooting pain" radiating to the bilateral posterior buttock and posterior thigh.  The examiner also noted a slow antalgic gait.  The examiner found guarding, muscle spasm and tenderness severe enough to cause an abnormal gait and abnormal spinal contour.  

The Board notes that the November 2010 VA examination raised an issue regarding bilateral radiculopathy that has not been adjudicated.  The Board further notes that the Veteran called the VA medical center in January 2011 and reported a worsening of his chronic lower back pain.  In consideration of the finding of bilateral radiculopathy and the Veteran's report of a worsening in his service-connected condition, and the over five-year time lapse since the last examination, the Board finds that the medical evidence is not sufficient upon which to decide these aspects of the claim and a remand is warranted for a new VA examination to ensure that record contains evidence showing the current severity of the Veteran's service-connected back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected back disorder to include a neurological examination to assess the Veteran's claim of bilateral lower extremity radiculopathy and evaluate the etiology and severity of these symptoms.  The electronic claim file should be made accessible for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include electrodiagnostic testing, must be accomplished. 

The examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should identify any neurologic impairment associated with the back disorder, to specifically include any lower extremity radiculopathy.

The examiner must provide a complete rationale for any opinion expressed.

3.  Then, readjudicate the claim on appeal, to include consideration of whether separate ratings are warranted for any neurologic condition associated with the service-connected back disorder.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






